NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or make obvious the instantly claimed method of assembling and electrically interconnecting an energy storage system, the system comprising a cabinet and a plurality of energy storage modules which may be connected together in the cabinet, each energy storage module comprising a plurality of energy storage devices; the method comprising:
carrying out an electrical interconnection step by providing a removable current monitoring device at one pole of a circuit of the cabinet during the electrical interconnection step;
connecting a first module to the pole;
monitoring current flow after connecting the first module;
when no current flow is detected, connecting a further module in series with the first module; repeating the monitoring and connecting steps for each subsequent module until all modules of the cabinet have been electrically interconnected;
connecting a final module to the other pole of the circuit; and disconnecting and removing the current monitoring device from the circuit.  This combination is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						6/15/2022Primary Examiner, Art Unit 1725